Citation Nr: 0718953	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-30 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $29,703.00.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran-appellant served on active duty from December 
1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 decision made by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) of the St. Paul, Minnesota, Regional 
Office (RO) that denied the veteran's request for a waiver of 
his pension overpayment in the calculated amount of 
$29,703.00.  

When this matter was last before the Board in November 2006, 
it was remanded to the RO for the purpose of providing the 
veteran a requested hearing before the Board.  In March 2007, 
the veteran appeared at the Los Angeles, California Regional 
Office and testified at a Board Video Conference hearing 
before the undersigned sitting in Washington, D.C.  A 
transcript of that hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In conjunction with the filing of his substantive appeal in 
September 2005, the appellant submitted a detailed financial 
status report.  This additional financial evidence has been 
associated with the claims file, but has not yet been 
considered by the Committee.  It is the appellant's primary 
contention that the repayment of the overpayment would impose 
upon him an undue financial hardship.  The potential for the 
imposition of an undue hardship is one of the elements for 
consideration in the determination of whether the collection 
of an overpayment would violate the principles of equity and 
good conscience.  38 C.F.R. § 1.965 (2006).  Since this 
evidence is pertinent to the appellant's claim, and since it 
has not been considered by the Committee, and the appellant 
has not submitted a statement waiving such consideration, it 
must be referred to the Committee for initial review.  
38 C.F.R. § 20.1304 (2006). 

Secondly, the financial status report of record noted above 
is dated in September 2005.  At his March 2007 Video 
Conference Board hearing, the veteran testified that his 
finances have worsened dramatically since then because of his 
failure to maintain steady employment.  It is incumbent, 
therefore, to obtain an updated financial status report from 
the appellant in order to properly assess whether collection 
of the overpayment would impose an undue hardship upon him.  
In that regard, it is noted that in the denial of his request 
for a waiver, the RO questioned the accuracy of the 
appellant's prior financial information with respect to his 
reported income and the source of that income.  Consequently, 
the Board believes that it would also be helpful if the 
appellant provided copies of his Internal Revenue Services 
(IRS) 1041 Tax Forms for taxable years 2005 and 2006.  

Under the circumstances, it is necessary that the case be 
remanded to the Committee at the RO via the AMC for the 
following actions:

1.  The appellant should be provided with 
another financial status report form 
(VA Form 5655) and asked to provide a 
current financial status report.  The RO 
or committee should request that the 
appellant include along with the updated 
financial status report copies of his IRS 
1041 Tax Forms for taxable years 2005 and 
2006.  

2.  Following an appropriate period of 
time for response, the Committee should 
readjudicate the appellant's request for 
a waiver, taking into consideration all 
evidence contained in the claims file, 
including that submitted following the 
issuance of the July 2005 statement of 
the case.  If a waiver is denied, the 
Committee should explain the reasons and 
bases for that decision, specifically 
addressing the principles of equity and 
good conscience, in accordance with 
38 C.F.R. § 1.965(a) (2006).  If any 
benefit on appeal remains denied the 
appellant should be provided a 
supplemental statement of the case and be 
given the legally requisite opportunity 
to respond.  The claims folder should be 
returned to the Board.

The purpose of this remand is to ensure due process and to 
assist the appellant in the development of her claim.  No 
action by the appellant is required until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



